UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY RASHON CARTER, a/k/a Larry Rashawn Carter,

                Defendant - Appellant.



                            No. 10-4390


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY RAYSHAWN CARTER,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (2:94-cr-00258-WO-1; 1:09-cr-00045-WO-1)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant  Federal  Public   Defender,
Greensboro, North Carolina, for Appellant.   Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Larry Rayshawn Carter 1 appeals from his convictions and

188-month     sentence       entered    pursuant         to    his    guilty    plea      to

distribution     of    cocaine     and       possession        of    a    firearm    by    a

convicted     felon    (No.     10-4390).           He    also       appeals   from    the

district court’s judgment revoking his supervised release and

imposing a consecutive sentence of forty-eight months in prison

(No. 10-4389).        On appeal, Carter’s attorney has filed an Anders 2

brief, concluding that there are no meritorious issues in either

appeal but questioning whether Carter’s sentences were unduly

harsh.    After a thorough review of the record, we affirm.

            Carter first asserts that the sentence imposed upon

revocation     of      his     supervised          release          was    substantively

unreasonable because it was imposed to run consecutively to the

sentence imposed for Carter’s convictions.                           However, Carter’s

forty-eight-month       sentence       was       below   the     undisputed     advisory

Guidelines range and below the statutory maximum.                          The district

court’s decision to run the revocation sentence consecutive to

the sentence on the underlying charges was authorized by statute

and is preferred under the Guidelines policy statements.                            See 18



     1
       Carter’s middle name is alternately referred to in court
documents as Rashan and Rashawn.
     2
         Anders v. California, 386 U.S. 738 (1967).



                                             3
U.S.C.       §      3584          (2006);     U.S.         Sentencing      Guidelines          Manual

§ 7B1.3(f)          &    comment.           (n.4.)         (2009).        Carter      provides     no

argument          as         to      why     his        below-Guidelines              sentence     is

unreasonable, and the record does not support the conclusion

that    Carter’s             sentence      was       unnecessarily        harsh    when      measured

against       the       18    U.S.C.A.       §    3553(a)      (West      2000    &    Supp.    2010)

factors.

                  Similarly, Carter asserts that his 188-month sentence

was unduly harsh.                   However, his sentence was at the bottom of

his presumptively reasonable and undisputed advisory Guidelines

range.        See United States v. Abu Ali, 528 F.3d 210, 261 (4th

Cir.    2008)       (describing             presumption        of    reasonableness),           cert.

denied, 129 S. Ct. 1312 (2009).                              Carter provides no argument

rebutting this presumption, and our review of the record does

not disclose a meritorious claim of sentencing error.

                  Pursuant to Anders, we have reviewed the entire record

in    both    appeals          and    found       no    meritorious        issues      for   appeal.

Accordingly, we affirm Carter’s convictions, the revocation of

his supervised release, and his sentences.                                  We deny counsel’s

motion       to    withdraw          at    this      time.      This      court    requires      that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                                        If

the    client       requests          that       a     petition      be   filed,       but   counsel

believes that such a petition would be frivolous, then counsel

                                                       4
may renew his motion for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5